Citation Nr: 1211189	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran served on active duty in the Philippine Scouts from May 1946 to April 1949.  He died in August 1997.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Appellant withdrew her request for a hearing.

In October 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  An addendum was obtained in February 2012.  As the claim of service connection for cause of death of the Veteran is resolved in the Appellant's favor, no prejudice has occurred to the Appellant even though the addendum VHA opinion has not been provided to the Appellant or her representative.


FINDINGS OF FACT

1.  The death certificate establishes that the Veteran died in August 1997 at the age of 72, and the immediate cause of death was liver cirrhosis due to schistosomiasis.




2.  At the time of the Veteran's death, the Veteran did not have an adjudicated service-connected disability.

3.  There is competent and credible medical evidence that the Veteran's death was due to disease that had onset in service.


CONCLUSION OF LAW

A disability incurred in service caused the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312. (2011).)

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for cause of death of the Veteran is resolved in the Appellant's favor, further discussion here of compliance with the VCAA is not necessary.









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Veteran had active service from May 1946 to April 1949 as a member of the Philippine Scouts. 

The service treatment records indicate in about October or November 1946 the Veteran was hospitalized for watery diarrhea with blood.  Other symptoms and findings included headaches and tenderness on palpation to the lower right quadrant.  There was no fever, nausea, or vomiting.  Laboratory testing eventually lead to a diagnosis of dysentery due to E. histolytica, moderately severe, and Trichuria and fecal testing showed hookworm.  The Veteran was treated with medication and eventually returned to duty.

In August and September 1947, the Veteran was hospitalized for epigastric pain aggravated by food.  He did not have diarrhea, fever, nausea, or vomiting.  Although an ulcer was suspected, an UGI series were read as normal.  Fecal testing showed hookworm.  The final diagnosis was a moderate intestinal hookworm infection.  Again, he was treated with medication and returned to duty.

The separation examination indicates the Veteran suffered from a severe amebic dysentery in 1947 and acute gastritis from unknown causes in 1948 but there were no complications or sequelae.  

After service, the Veteran and Appellant were married in December 1953.





There are no medical records until the Veteran's final hospitalization from July 23, 1997, to August 9, 1997.  The Veteran died in August 1997.  The death certificate and a document entitled "Discharge Medical Data" provided by the Veteran's Memorial Medical Center in the Philippines lists the immediate cause of death as liver cirrhosis secondary to schistosomiasis. 

During his life time, the Veteran did not have an adjudicated service-connected disability.

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The VHA expert was asked the following question:

Was schistosomiasis in 1997 a recurrence of the intestinal hookworm infection in service in 1946 and 1947 or a separate infection unrelated to hookworm?

In October 2011, the VHA expert, Dr. M. I., the chief in infectious diseases at the VAMC in Loma Linda, California and a diplomate of tropical medicine and hygiene, issued the following report.  

Dr. I explained that schistosomiasis is a chronic parasitic infection occurring when the patient is exposed to fresh water which is infested with the schistosome parasitic larvae.  







Dr I. stated that schistosomiasis is different than the normal organisms causing hookworm, that schistosomiasis is endemic to the Philippines and initial manifestations may include several syndromes, including intestinal schistosomiasis.  Dr. I, stated that symptoms can include abdominal pain and even bloody diarrhea which was noted in the 1946 treatment and that patients then develop a chronic infection which persists for many years, which eventually results in scarring and fibrosis of the liver, portal hypertension, and liver cirrhosis.  

Dr. I noted that even though the diagnosis was amebic dysentery in 1946, a concurrent infection with schistosomiasis with resulting chronic parasitic infection and later liver cirrhosis could not be excluded especially with the Veteran's almost certain exposure to contaminated fresh water during military activities in the Philippines.  Dr. I. stated that schistosomiasis was not a recurrence of the intestinal hookworm diagnosed in service, but because of the symptoms noted and almost certain exposure to parasitic infection known to be endemic for schistosomiasis, Dr. I had no basis to completely exclude the Veteran from becoming infected with schistosomiasis during military service, which later resulted in the chronic liver disease and subsequent death.   

In an addendum in February 2012, Dr I. stated it was not clear if laboratory or other diagnostic testing would have reliably ruled out schistosomiasis or not.  Therefore, in his opinion it is at least as likely as not that the Veteran incurred schistosomiasis in service between May 1946 and April 1949 as opposed to a time prior to or subsequent to service.  







Legal Principles

When any Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to such Veteran's surviving spouse.  38 U.S.C.A. § 1310. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 

A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

The standards for determining whether or not a disability is service connected are: 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 
38 C.F.R. § 3.303(a).





For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Where a Veteran who served 90 days or more develops cirrhosis or a tropical disease, such as schistosomiasis (also known as bilharzia), to a compensable degree within either one year from the date of separation from service, service connection is presumed.  38 U.S.C.A. §§ 1101(4), 1112(a)(2); 38 C.F.R. §§ 3.307(a)(1), (a)(4); 3.309(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Veteran Status 

The term "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (a) and (d).  






The Veteran was certified as a member of the Philippine Scouts from May 1946 to April 1949.  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation and DIC.  38 C.F.R. § 3.40(a)-(b).  Stated another way, as the Veteran was a Philippine Scout inducted after October 6, 1945, but before June 30, 1947, the Appellant is eligible as the surviving spouse to receive DIC.

Service Connection 

As to whether the fatal liver cirrhosis due to schistosomiasis is related to service, on the basis of the service treatment records alone, liver cirrhosis due to schistosomiasis was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) is not established. 

As there is no competent evidence either contemporaneous with service or after service that symptoms of liver cirrhosis due to schistosomiasis were noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 







As for service connection based on the initial documentation of liver cirrhosis due to schistosomiasis after service under 38 C.F.R. § 3.303(d), after service, liver cirrhosis due to schistosomiasis was first documented during the Veteran's final illness in 1997 by a private physician, who is qualified through education, training, and experience to offer a medical diagnosis.  Therefore, the diagnosis of liver cirrhosis due to schistosomiasis by a private physician is competent and credible evidence of the fatal disease.

As liver cirrhosis due to schistosomiasis was first documented in 1997, 48 years after the Veteran's separation from service in 1949, well beyond the one-year presumptive period for liver cirrhosis dues to schistosomiasis under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309, presumptive service connection for the fatal illness is not established.

To the extent the Appellant associates the liver cirrhosis due to schistosomiasis to the Veteran's service, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, the question of an association between the liver cirrhosis due to schistosomiasis is not a simple medical condition because such an association cannot be determined by the Appellant based on an inference based on personal observation without having specialized education, training, or experience. 38 C.F.R. § 3.159.  Therefore, the Appellant's opinion is not competent evidence favorable to the claim.  






The competent and credible evidence of record on the question of causation consists of the opinion of a VHA expert, a specialist in infectious diseases, especially in tropical diseases, who explained that schistosomiasis is endemic to the Philippines and one can develop a chronic infection which persists for many years, developing into cirrhosis of the liver.  The VHA expert expressed the opinion it was at least as likely as not that the Veteran incurred schistosomiasis in service between May 1946 and April 1949 as opposed to a time prior to or subsequent to service.  

The VHA expert's medical opinion is favorable to the claim and as there is no evidence of greater weight against the claim, the Board concludes that the fatal live cirrhosis due to schistosomiasis had onset in service, resulting in the Veteran's death.  And service connection for the cause of the Veteran's death due to disability incurred in service is established. 


ORDER


Service connection for the cause of the Veteran's death is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


